—Order, Supreme Court, New York County (Karla Moskowitz, J.), entered March 4, 1997, which denied plaintiffs motion for a new trial on the ground of newly-discovered evidence, unanimously affirmed, without costs.
The motion was properly denied. The medical articles on which plaintiff relies to show that a causal relationship be*423tween the anesthesia he was administered and the abdominal myoclonus he suffers from is generally accepted in the scientific community either were not in existence at the time the action was pending, or, if they were in existence, could have been discovered by the exercise of due diligence and introduced at the trial (see, 10 Weinstein-Korn-Miller, NY Civ Prac ¶ 5015.07; Prote Contr. Co. v Board of Educ., 230 AD2d 32, 39). Defendant Mondora’s application to impose sanctions on plaintiffs attorneys for frivolous conduct is denied. Concur — Milonas, J. P., Wallach, Rubin and Mazzarelli, JJ.